Citation Nr: 1632781	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefit sought on appeal.

In March 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's military occupational specialty (MOS) was security specialist.  He testified that his duties required that he work in close proximity to the flight line without hearing protection.  The audio examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss is causally connected to the Veteran's active service.  The examiner's sole rationale is that the Veteran's hearing was normal at separation from active service, which is not an adequate rationale under certain circumstances.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not comment at all on the Veteran's statements reporting an onset of hearing loss shortly after service, despite minimal 
post-service noise exposure.  The likelihood of delayed onset hearing loss should be expressly considered.

Additionally, it is noted that the service treatment records reflect no indication that the Veteran was in a Hearing Conservation Program, which would have been inconsistent with flight line duty.  His service personnel records may contain relevant documentation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, as well as any relevant treatment records that may have been generated since the Statement of the Case (SOC).

2.  After the above is complete, regardless of whether additional records are obtained, return the file to the examiner who conducted the October 2011 examination.  Ask the examiner to address whether there is at least a 50-percent probability that the Veteran's reported in-service noise exposure caused delayed onset of the currently diagnosed hearing loss.

A comprehensive explanation must be provided for any nexus opinion provided, to include consideration and assessment of the Veteran's reported post-service noise exposure or lack thereof.  Should the examiner advise that the requested opinion cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinion.

In the event the examiner who conducted the October 2011 audiologic examination is no longer available, arrange an examination by an appropriately qualified clinician.

3.  After all of the above is complete, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




